            Case 2:20-cr-00003-APG-EJY Document 66 Filed 10/15/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   KEVIN D. SCHIFF
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE: (702) 388-6336
     FAX: (702) 388-5087
 6   Kevin.Schiff@usdoj.gov
     Attorneys of the United States
 7
                               UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF NEVADA

 9    UNITED STATES OF AMERICA,                           2:20-cr-00003-APG-EJY

10                            Plaintiff,               Stipulation to Extend Delivery of In-
                                                       Camera Materials
11                vs.
                                                       (first request)
12    RAMON AVENDANO-SOTO,

13                           Defendant.

14

15
                It is stipulated and agreed, by and between Nicholas A. Trutanich, United States
16
     Attorney; Kevin D. Schiff, Assistant United States Attorney, counsel for the United States
17
     of America and Raquel Lazo, Assistant Federal Public Defender, counsel for defendant
18
     Avendano-Soto:
19
                That the Government’s deadline of October 15, 2020, to deliver materials to the
20
     chambers of the Honorable Elayna J. Youchah for an in-camera inspection, be extended 30
21
     days. See ECF No. 64. The Government is acquiring the materials, but learned the records
22
     regarding the confidential informant (CI) are kept at a Drug Enforcement Administration
23
     (DEA) office in Virginia. A request has been issued to the office to supply the records, but
24
     it is not anticipated they will arrive prior to October 15, 2020.
           Case 2:20-cr-00003-APG-EJY Document 66 Filed 10/15/20 Page 2 of 3




 1             Further, the Court has ordered transcriptions of the communications between

 2   the CI and Avendano-Soto. Although the Government and defense have the raw audio and

 3   text messages of these contacts, these communications are in the Spanish language. The

 4   DEA has requested translators do a transcription of these communications, but again it is

 5   not expected they will be ready prior to the October 15, 2020 deadline.

 6             Finally, the defense believes they are lacking discovery and do not have all

 7   relevant communications between the CI and Avendano-Soto. In an attempt to ensure the

 8   parties have all relevant information, undersigned counsel and defense counsel met with

 9   the DEA case agent on October 14, 2020. The DEA has agreed to acquire the CI’s phone

10   and download any relevant materials relating to this case. As this phone is currently not in

11   the custody of the DEA, it is expected this process may take two to three weeks. Any

12   relevant materials discovered on the phone will either be provided directly to the defense,

13   or will be submitted for the in-camera inspection.

14             DATED this 14th day of October, 2020.

15                                              NICHOLAS A. TRUTANICH
                                                United States Attorney
16
                                                /s/ Kevin Schiff
17                                              Kevin D. Schiff
                                                Assistant United States Attorney
18
                                                /s/ Raquel Lazo
19                                              Raquel Lazo, Esq.
                                                Counsel for Defendant
20

21

22
                              UNITED STATES DISTRICT COURT
23                                 DISTRICT OF NEVADA
24
                                               2
           Case 2:20-cr-00003-APG-EJY Document 66 Filed 10/15/20 Page 3 of 3




 1    UNITED STATES OF AMERICA,                        2:20-cr-0003-APG-EJY

 2                           Plaintiff,                Order Pursuant to Stipulation of the
                                                       Parties
 3                vs.

 4    RAMON AVENDANO-SOTO,

 5                          Defendant.

 6          Based on the pending Stipulation of counsel, and good cause appearing therefore,

 7   the Court extends the deadline for the Government to submit the materials identified in

 8   ECF No. 64 for in-camera inspection to this Court to November 12, 2020.

 9

10                                             IT IS SO ORDERED

11                                             ________________________________________
                                               THE HONORABLE ELAYNA J. YOUCHAH
12                                             UNITED STATES MAGISTRATE JUDGE
                                                       October 15, 2020
13                                             DATED:________________________
14

15

16

17

18

19

20

21

22

23

24
                                               3
